DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Remarks
This is a reply to the amendments filed on 03/07/2022, in which, claims 1-3, 8-10, and 15-17 have been amended. Claims 1-21 remain pending in the present application with claims 1, 8, and 15 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 03/07/2022 with respect to amended claims 1-3, 8-10, and 15-17 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li (US 20030081937 A1, hereinafter referred to as “Li”) in view of Landy (US 20100040349 A1, hereinafter referred to as “Landy”), and further in view of Cok (US 20030016750 A1, hereinafter referred to as “Cok”).
Regarding claim 1, Li discloses a method for editing videos, the method comprising: 
receiving, using a hardware processor, a video file having a playback frame rate from a user device (see Li, paragraph [0041]: “Referring to FIG. 2, a procedure for summarization of a video includes receiving a video sequence 20 that includes material to be summarized, where the content preferably includes at least a portion of a game or sporting event”); 
based on the level of summarization indicated by the user input (see Li, paragraph [0079]: “With different levels of summarization built on top of the detected events, the system may provide the user with varying levels of summaries according to their demands … the summary may be enriched further by additional information that may be added by the service provider”);
identifying a subset of frames included in the portion of the video file to be removed based on the target rate for the portion of the video file (see Li, paragraph [0072]: “The play segments detected may be identified with multiple characteristics, namely, slow motion replay-only segments, play only segments without slow motion replay segments, and slow motion replay that include associated full speed segments. The resulting summary may include one or more of the different selections of the aforementioned options, as desired. For example, the resulting summary may have the slow-motion replays removed. These options may likewise be user selectable”); and 
generating the modified video file as the video file with the subset of frames removed from the portion of the video file (see Li, paragraph [0039]: “A summarization of the video is created by including a plurality of video segments, where the summarization includes fewer frames than the original video from which the summarization was created”). 
Regarding claim 1, Li discloses all the claimed limitations with the exception of receiving, from the user device, a user input that indicates a level of summarization to be applied to video data within the video file to generate a modified video file; determining, using the hardware processor, a target rate for a portion of the video file; wherein the first target rate is lower than the playback frame rate; and wherein an effective frame rate for the portion of the video file with the subset of frames removed is the target rate.
Landy from the same or similar fields of endeavor discloses receiving, from the user device, a user input that indicates a level of summarization to be applied to video data within the video file to generate a modified video file (see Landy, FIG. 4 and paragraph [0041]: “A video speed control 12 enables the user to adjust the speed (frame rate) of the video track to different speeds. In the diagram, a video track is shown running at a first speed (SP 1), then is adjusted by the video speed control 12 to run at another speed (SP 2)”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize the teachings as in Landy with the teachings as in Li. The motivation for doing so would ensure the system to have ability to use the video speed control method disclosed in Landy to enable user to adjust the level of summarization by adjusting the frame rate of the video using a sliding bar thus receiving a user input that indicates a level of summarization to be applied to the video file to generate a modified video file from the user device in order to allow the user to select a particular frame rate or a particular level of summarization for the video to determine whether the level of summarization should be low, medium, high, etc. so that user can select a target frame rate for the summarized video.
Regarding claim 1, the combination teachings of Li and Landy as discussed above disclose all the subject matter of the claimed invention with the exceptions of determining, using the hardware processor, a target rate for a portion of the video file; wherein the first target rate is lower than the playback frame rate; and wherein an effective frame rate for the portion of the video file with the subset of frames removed is the target rate.
Cok from the same or similar fields of endeavor discloses determining, using the hardware processor, a target rate for a portion of the video file (see Cok, paragraph [0032]: “The determination of the effective frame rate can be made in several ways. It can be arbitrarily set for different portions of an image sequence to a desired rate depending upon a priori knowledge of the scene, its components, and the desired effect. A second technique that might be employed is to automatically analyze portions of the image sequence frames to calculate the effective frame rate for that portion and use that effective frame rate”);
wherein the first target rate is lower than the playback frame rate (see Cok, paragraph [0020]: “the effective frame rate is less than the original frame rate, the reduction in frames can be readily accomplished by deleting frames”); and
wherein an effective frame rate for the portion of the video file with the subset of frames removed is the target rate (see Cok, paragraph [0032]: “An effective frame rate motion imaging sequence can be created and presented to viewers even if it was initially acquired at a variable frame rate rather than a fixed rate. When processed or manipulated, the same process of determining effective frame rates can be undertaken; frames are interpolated or removed as desired and the appropriate meta-data created and associated with the corresponding frames”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize the teachings as in Cok with the teachings as in Li and Landy. The motivation for doing so would ensure the system to have ability to use the system and method disclosed in Cok to change playback speed by reducing in frame in an original video and determine an effective frame rates by interpolating or removing desired number of frames thus making the target rate is lower than the playback frame rate by not including some of the video frames and removing a subset of frames from the original video to make an effective frame rate to be the target frame rate so that the modified video can be playing back at any suitable speed.
Regarding claim 2, the combination teachings of Li, Landy, and Cok as discussed above also disclose the method of claim 1, wherein the user input that indicates the level of summarization to be applied to the video data within the video file is received via a user interface presented on the user device (see Landy, FIG. 4 and paragraph [0070]: “On the top right side is the “Video Info” window which displays the current (user controlled) frame per second playback rate”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Li, Landy, and Cok as discussed above also disclose the method of claim 2, wherein the user input that indicates the level of summarization to be applied to the video data within the video file is received via a slider presented on the user interface (see Landy, FIG. 4 and paragraph [0005]: “a media playback device with playback controls to manipulate the playing back of stored captured screen images at a rate chosen by the user, such as for playing at a slower rate for users having cognitive disabilities. A sliding bar control can be set by the user to set the speed at which successive screen images are displayed”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Li, Landy, and Cok as discussed above also disclose the method of claim 1, further comprising receiving an indication of an audio content item that is to be included in the modified video file (see Li, paragraph [0073]: “While an effective summarization of a sports video may be based on the concept of the “play”, sometimes the viewer may prefer an even shorter summarization with the most exciting plays included … excitement tends to be a subjective measure that is hard to quantify. After further consideration the present inventors came to the realization that the audio provided together with the video provides a good indication of the excitement of the plays. For example, the volume of the response of the audience and/or the commentators provides a good indication of the excitement. The louder audience and/or commentator acclamations, the greater the degree of excitement”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Li, Landy, and Cok as discussed above also disclose the method of claim 4, wherein the indication of the audio content item is received via a selection of the audio content from a group of suggested audio content items that have been identified, using the hardware processor, as suitable for the modified video file (see Li, paragraph [0077]: “the level of the audio may be used as a basis for the modification of the duration of a particular play segment. For example, if a particular play segment has a high audio level then the boundaries of the play segment may be extended. This permits a greater emphasis to be placed on those segments more likely to be exciting. For example, if a particular play segment has a low audio level then the boundaries of the play segment may be contracted. This permits a reduced emphasis to be placed on those segments less likely to be exciting. It is to be understood that the layered summarization may be based upon other factors, as desired. Moreover, the “shortened” summaries are easier to adapt to a mobile terminal”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Li, Landy, and Cok as discussed above also disclose the method of claim 1, further comprising receiving an indication of a visual effect to be applied to the modified video file, wherein generating the modified video file comprises applying the visual effect to frames of the video file (see Li, paragraph [0064]: “a play may be characterized by low-level features such as the field colors and their spatial patterns, scene-cuts”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Li, Landy, and Cok as discussed above also disclose the method of claim 1, further comprising determining a second target rate for a different portion of the video file based on the level of summarization indicated by the user input, wherein the modified video includes a second subset of the frames at the second target rate (see Cok, paragraph [0024]: “an original sequence is captured at 24 frames per second but has effective rates of 24, 32, and 48 for different portions of the image sequence”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 8 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Li, Landy, and Cok as discussed above also disclose a system for editing videos, the system comprising: 
a hardware processor (see Li, paragraph [0084]: “Summary segments are made available to the Post-Processing module by The Extraction of Summary Segments module which processes the input video program according to the description”).
Claim 9 is rejected for the same reasons as discussed in claim 2 above.
Claim 10 is rejected for the same reasons as discussed in claim 3 above.
Claim 11 is rejected for the same reasons as discussed in claim 4 above.
Claim 12 is rejected for the same reasons as discussed in claim 5 above.
Claim 13 is rejected for the same reasons as discussed in claim 6 above.
Claim 14 is rejected for the same reasons as discussed in claim 7 above.
Claim 15 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Li, Landy, and Cok as discussed above also disclose a non-transitory computer-readable medium containing computer executable instructions (see Landy, paragraph [0036]: “computer memory”).
Claim 16 is rejected for the same reasons as discussed in claim 2 above.
Claim 17 is rejected for the same reasons as discussed in claim 3 above.
Claim 18 is rejected for the same reasons as discussed in claim 4 above.
Claim 19 is rejected for the same reasons as discussed in claim 5 above.
Claim 20 is rejected for the same reasons as discussed in claim 6 above.
Claim 21 is rejected for the same reasons as discussed in claim 7 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484